Name: Commission Regulation (EC) No 1454/1999 of 1 July 1999 derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: management;  agricultural policy;  economic policy;  farming systems;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 2. 7. 1999L 167/20 COMMISSION REGULATION (EC) No 1454/1999 of 1 July 1999 derogating from Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated adminis- tration and control system for certain Community aid schemes (1), as last amended by Regulation (EC) No 1036/ 1999 (2), and in particular Article 12 thereof, (1) Whereas some regions in Germany and Austria were affected by exceptional floods in May 1999; whereas because of these floods it was no longer economically viable for a large number of produ- cers in those regions to sow seeds; whereas such a situation is likely to lead to the producers affected suffering a major loss of income on their farms, including compensatory payments; (2) Whereas, in order to relieve the situation of the producers concerned, exceptional provision should be made for the 1999/2000 marketing year allowing amendments to be made to areas declared as set aside; (3) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 4(2)(a) of Commission Regula- tion (EEC) No 3887/92 (3), area' aid applications in respect of the 1999/2000 marketing year submitted before 15 May 1999 in the regions listed in the Annex, may be amended by withdrawing areas declared as being arable crops' and adding them to the set-aside areas, provided that the areas in question have effectively been out of production, from 15 January 1999. Amendment declarations shall be submitted no later than 15 July 1999. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 355, 5.12.1992, p. 1. (2) OJ L 127, 21.5.1999, p. 4. (3) OJ L 391, 31.12.1992, p. 36. EN Official Journal of the European Communities2. 7. 1999 L 167/21 ANNEX 1. GERMANY Hessen Ã¯ £ § Landkreise GroÃ  Gerau, BergstraÃ e Rheinland-Pfalz Ã¯ £ § Landkreise: Alzey-Worms, Ludwigshafen, Germersheim Ã¯ £ § Kreisfreie StÃ ¤dte: Worms, Frankenthal (Pfalz), Ludwigshafen a.R., Speyer Baden-WÃ ¼rttemberg Regierungsbezirk Karlsruhe: Ã¯ £ § Landkreise: Karlsruhe, Rastatt; Rhein-Neckar-Kreis Regierungsbezirk Freiburg: Ã¯ £ § Ortenaukreis, Landkreise Emmendingen, Konstanz Regierungsbezirk TÃ ¼bingen: Ã¯ £ § Landkreis Ravensburg, Bodensee-Kreis Bayern Regierungsbezirk Schwaben: Ã¯ £ § Landkreise: Donau-Ries, Dillingen a.d. Donau, Aichach-Friedberg, GÃ ¼nzburg, Augsburg, Neu-Ulm, UnterallgÃ ¤u, OstallgÃ ¤u, OberallgÃ ¤u, Lindau/Bodensee Regierungsbezirk Oberbayern: Ã¯ £ § Landkreise: EichstÃ ¤tt, Neuburg-Schrobenhausen, Pfaffenhofen, Freising, Dachau, Erding, MÃ ¼hldorf a. Inn, FÃ ¼rstenfeldbruck, Starnberg, MÃ ¼nchen, Ebersberg, Rosenheim, Miesbach, Bad TÃ ¶lz-Wolfrats- hausen, Landsberg a. Lech, Weilheim-Schongau, Garmisch-Partenkirchen Regierungsbezirk Niederbayern: Ã¯ £ § Landkreise: Straubing-Bogen, Deggendorf, Dingolfing-Landau, Landshut, Kehlheim, Passau, Rottal-Inn Regierungsbezirk Oberpfalz: Ã¯ £ § Landkreis Regensburg 2. AUSTRIA Burgenland Ã¯ £ § Oberwart, GÃ ¼ssing NiederÃ ¶sterreich Ã¯ £ § Amstetten, Melk, Krems Stadt, Krems Land, St PÃ ¶lten Land, Tulln, Korneuburg, Wien-Umgebung, GÃ ¤nserndorf, Bruck/Leitha OberÃ ¶sterreich Ã¯ £ § Perg, Eferding Steiermark Ã¯ £ § Feldbach Tirol Ã¯ £ § Imst Vorarlberg Ã¯ £ § Gesamtes Bundesland